DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C.  121:
 	I. 	Claims 1-24 and 30 drawn to transmitting, via a first interface, information associated with a capability of the repeater to provide a wideband signal on a second interface, receiving, via the first interface, a configuration for transmitting the wideband signal on the second interface, and transmitting the wideband signal on the second interface based at least in part on the configuration, classified in H04B7/155.  
 	II. 	Claims 25-29 drawn to receiving a measurement configuration associated with measuring a power metric on a set of resources associated with a wideband signal transmitted by a repeater, measuring, based at least in part on the measurement configuration, the power metric on the set of resources associated with the wideband signal transmitted by the repeater, and communicating with another wireless node based at least in part on a result of measuring the power metric on the set of resources, classified in H04W72/08.
The inventions are distinct, each from the other because of the following reason
Subcombination-Usable Together

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions I has separate utility such as transmitting, via a first interface, information associated with a capability of the repeater to provide a wideband signal on a second interface, receiving, via the first interface, a configuration for transmitting the wideband signal on the second interface, and transmitting the wideband signal on the second interface based at least in part on the configuration. Invention II has separate utility such as receiving a measurement configuration associated with measuring a power metric on a set of resources associated with a wideband signal transmitted by a repeater, measuring, based at least in part on the measurement configuration, the power metric on the set of resources associated with the wideband signal transmitted by the repeater, and communicating with another wireless node based at least in part on a result of measuring the power metric on the set of resources. See MPEP § 806.05(d).
 Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132